IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                         : NO. 687
                                               :
APPOINTMENT TO JUDICIAL                        : SUPREME COURT RULES DOCKET
                                               :
CONDUCT BOARD                                  :
                                               :
                                               :




                                            ORDER


PER CURIAM


         AND NOW, this 20th day of January, 2016, Lisa Steindel,* Allegheny County, is

hereby appointed as a member of the Judicial Conduct Board for a term expiring

September 24, 2016.



         Mr. Justice Eakin did not participate in the decision of this matter.



*Non-lawyer elector